Exhibit 10.1

 

FLEX SPACE AGREEMENT

 

I.                                               THE BASICS

 

Flex Space Provider:

 

Elandzee Trust under declaration of Trust dated March 27, 1972, as the same may
be amended, but not individually.

 

 

 

Flex Space User:

 

Millendo Therapeutics, Inc.

 

 

 

Building:

 

420 Bedford Street, Lexington, Massachusetts

 

 

 

Flex Space:

 

Certain space consisting of approximately 4,058 square feet of floor area
located on the second (2nd) floor of the Building, which space is shown on
Exhibit A attached.

 

 

 

Term:

 

The period beginning on April 15, 2019, (the “Start Date”) and ending on
September 30, 2020 (the “End Date”), unless extended or sooner terminated as
provided in this Flex Space Agreement (the “Agreement”).

 

 

 

Flex Fee:

 

1.              Landlord will not charge Tenant rent for the month of April
2019.

 

 

 

 

 

2.              From May 1, 2019 through August 31, 2019, the monthly rent will
be $7,875.00.

 

 

 

 

 

3.              Commencing on September 1, 2019, through the end of the term
expiring on September 30, 2020, the monthly rent will be $10,652.25. In all
cases payable on a pro-rata per diem basis for any partial month, if applicable.

 

 

 

 

 

The Flex Fee shall be payable in advance when due, without demand, offset,
abatement, diminution or reduction, in equal monthly installments on the first
day of every month during the Term commencing on the Start Date and until notice
of some other designation is given by Flex Space Provider to Flex Space User as
provided herein, shall be paid by remittance to or for the order of Boston
Properties Limited Partnership, either (i) by ACH transfer to Bank of America in
Dallas, Texas, Bank Routing Number 111 000 012 or (ii) by mail to P.O. Box 3557,
Boston, Massachusetts 02241-3557, and in the case of (i) referencing Account
Number 3756454460, Account Name of Boston Properties, LP, Flex Space User’s name
and the Building address.

 

 

 

Deposit:

 

$10,650.00

 

--------------------------------------------------------------------------------



 

Number of Parking Spaces:

 

3.3 spaces per 1,000 square feet, rounded to the nearest whole number.
Initially, 13 parking spaces shall be made available to Tenant.

 

II.                                          THE SPACE

 

1.                                        Flex Space Provider hereby grants to
Flex Space User and Flex Space User hereby accepts from Flex Space Provider, the
license to use and occupy the Flex Space during the Term of this Agreement.

 

2.                                        The Flex Space shall be delivered to
and accepted by Flex Space User in its current “as-is” condition as described on
Exhibit A, except that Landlord agrees to balance the current HVAC system
(within two (2) months from the beginning of the Term) to Flex Space User’s
reasonable satisfaction.

 

3.                                        If for any reason Flex Space Provider
is unable to deliver the Flex Space to Flex Space User as of the Start Date set
forth in Section I above, the Term will automatically be postponed until
possession becomes available.  If the Flex Space is not delivered to Flex Space
User within thirty (30) days of the Start Date set forth in Section I above,
then Flex Space User shall have the right to terminate this Agreement with no
penalty or liability to either party and be entitled to a full refund of amounts
paid.

 

4.                                        Flex Space User shall have the right
to terminate this Agreement at any time and for any reason whatsoever upon sixty
(60) days prior written notice to Flex Space Provider and the Term hereof shall
expire as of that date which is sixty (60) days from the date of such notice (in
which event, such date shall be the End Date for all intents and purposes of
this Agreement).

 

5.                                        This Agreement shall automatically
terminate if the Flex Space or the Building is rendered unusable as a result of
fire, other casualty or condemnation.  All proceeds of any insurance maintained
by Flex Space Provider and/or any condemnation award shall be retained by and
belong to Flex Space Provider. Landlord shall promptly repay the pro-rata
portion of the monthly rent paid by Tenant for the days that the Flex Space was
rendered unusable.

 

6.                                        Flex Space User shall also have access
to and non-exclusive use of any portions of the Building designated for common
use of tenants and others (“Common Areas”), subject to the terms and provisions
of this Agreement. The Common Areas may be changed, relocated, altered,
eliminated or otherwise modified at any time during the Term without the consent
of, or notice to, Flex Space User. Flex Space User shall be granted the same
rights of access and use as other tenants of Landlord who are occupying other
space in the Building.

 

III.                                     FLEX SPACE PROVIDER’S RIGHTS AND
RESPONSIBILITIES

 

1.                                        Flex Space Provider shall furnish the
services, utilities, facilities and supplies set forth in the “Customer
Handbook” for the Building, as the same may be amended from time to time. Flex
Space Provider reserves the right to stop any service or utility system, when
necessary by reason of any cause beyond Flex Space Provider’s reasonable
control, or until necessary

 

--------------------------------------------------------------------------------



 

repairs have been completed. Except in the event of an emergency, Flex Space
Provider will give Flex Space User reasonable advance notice of any contemplated
stoppage.  Flex Space Provider shall not be liable to Flex Space User for any
compensation or reduction of the Flex Fee by reason of any such stoppage.

 

2.                                        Other than as specifically set forth
herein, Flex Space Provider shall not have any obligation to make any additions,
alterations, improvements, demolition, repairs or other work therein pertaining
to the Flex Space; provided, however, that Flex Space Provider shall at its sole
cost and expense install standard entry signage identifying Flex Space User’s
name at the front door of the Flex Space and at the lobby directory.

 

3.                                        Flex Space Provider, and its duly
authorized representatives, shall, upon reasonable prior notice (except in the
case of emergency) have the right to enter the Flex Space at all reasonable
times (except at any time in the case of emergency) for the purposes of
inspecting the condition of same and making such repairs, alterations, additions
or improvements thereto as may be necessary if Flex Space User fails to do so as
required in this Agreement (but Flex Space Provider shall have no duty
whatsoever to make any such inspections, repairs, alterations, additions or
improvements except as otherwise specifically provided in this Agreement), and
to show the Flex Space to prospective users, purchasers and mortgagees. During
any such access, Flex Space Provider and its duly authorized representatives
shall cooperate with Tenant and use reasonable efforts to avoid unnecessary
interruption of or disruption to Tenant’s use of the Flex Space for the use
permitted herein.

 

IV.                                      FLEX SPACE USER’S RIGHTS AND
RESPONSIBILITIES

 

1.                                        The Flex Space shall be used by Flex
Space User solely for general office uses consistent with the operation and
maintenance of the Building as first-class office space and for no other use or
purpose.

 

2.                                        Flex Space User shall have the right,
at its sole cost and expense (i) to install within the Flex Space typical
workplace furniture and equipment of the type and quantity typically found in
first-class office space, and (ii) subject to Flex Space Provider’s approval, to
contract with a third party vendor for the installation and/or provision of
additional information technology infrastructure and services in the Flex
Space.  Flex Space User may not make any other alterations, additions or
improvements to the Flex Space.

 

3.                                        Flex Space User shall at all times
comply with all governmental rules, regulations, ordinances, statutes and laws
relating to the use and occupancy of the Flex Space.  All installations and
equipment used by Flex Space User shall be maintained and installed in strict
conformity with the requirements of the Board of Fire Underwriters, as well as
local, state and federal laws, rules and regulations.

 

4.                                        Flex Space User shall at all times
comply with the requirements of the “Customer Handbook” for the Building, as the
same may be amended from time to time.

 

5.                                        Flex Space User agrees to maintain the
Flex Space, and all of the personal property and other equipment located in the
Flex Space (whether owned by Flex Space Provider or Flex Space User), in good
condition, damage by normal wear and tear, fire and other casualty only
excepted.

 

--------------------------------------------------------------------------------



 

6.                                        Flex Space User shall not, without the
prior consent of Flex Space Provider, keep, maintain, store, dispose of or
engage in any activity which might produce or generate any substance which is or
may be classified as a hazardous material, waste or substance under federal,
state or local laws, rules and regulations.

 

7.                                        Flex Space User may not assign this
Agreement, in whole or in part, nor sublicense all or any part of the Flex
Space.

 

8.                                        Flex Space User shall carry and
maintain in full force and effect at all times during the Term of this Agreement
the insurance described on Exhibit B attached.

 

9.                                        To the fullest extent permitted by
law, Flex Space User hereby releases and discharges and agrees to indemnify and
hold harmless Boston Properties Limited Partnership, Boston Properties, Inc., BP
Management, L.P., Elandzee Trust and the Trustees of Elandzee Trust, Flex Space
Provider, Boston Properties Limited Partnership, Boston Properties, Inc., BP
Management, L.P., Elandzee Trust and the Trustees of Elandzee Trust and their
respective affiliates and each and all of their employees, servants, agents,
officers, officials, shareholders and partners (collectively, the “Covered
Parties”), of and from all claims, costs, damages, demands, actions,
liabilities, expenses and causes of action (including, without limitation,
attorney’s fees) of any sort (“Claims”) arising from or claimed to have arisen
from (a) the use of the Flex Space and the Common Areas by Flex Space User, its
agents, contractors, employees, guests, invitees, customers and clients, (b) any
act or omission to act by Flex Space User in connection with the Flex Space or
(c) any breach or default by Flex Space User under this Agreement. In addition,
in the event that any action or proceeding is brought against one or more of the
Covered Parties by reason of any such claim, at the request of the Covered
Party, Flex Space User will defend such action or proceeding on behalf of the
Covered Party with counsel reasonably satisfactory to the Covered Party. Flex
Space Provider hereby releases and discharges and agrees to indemnify and hold
harmless Flex Space User and its affiliates, subsidiaries, and each and all of
their respective employees, servants, agents, officers, officials, shareholders
and partners (“Flex Space User Indemnitees”) from Claims arising from or claimed
to have arisen from Flex Space Provider’s material breach of this Agreement;
provided, however, in no event shall Flex Space User be liable for any loss or
damage to personal property of Flex Space User Indemnitees and in no event shall
Flex Space Provider be liable for indirect or consequential damages. The
provisions of this Section IV.9 shall survive the expiration or early
termination of this Agreement.

 

10.                                 All of the equipment, effects and property
of Flex Space User, and all persons claiming, by through or under Flex Space
User, which may be in the Flex Space, shall be at the sole risk and hazard of
Flex Space User and if the whole or any part thereof is destroyed, damaged by
any cause whatsoever, or stolen, no part of such loss or damage is to be charged
to or borne by Flex Space Provider.

 

11.                                 At Flex Space Provider’s option, Flex Space
User shall, at its sole cost and expense, promptly repair or cause to be
repaired any damage caused by Flex Space User or its subcontractors, agents or
invitees to the Flex Space or the Building. If Flex Space User fails to begin
such repairs within ten (10) business days after notice from Flex Space Provider
or to pursue such repairs to completion, Flex Space Provider shall have the
right to make the repair on Flex Space User’s behalf and Flex Space User shall
pay Flex Space Provider’s costs in making the repair within thirty (30) days
after receipt of an invoice.

 

--------------------------------------------------------------------------------



 

12.                                 Flex Space User agrees to look solely to
Flex Space Provider for the satisfaction of any liability of Flex Space Provider
under this Agreement.  In no event shall Flex Space Provider (or any of the
officers, trustees, directors, partners, beneficiaries, joint ventures, members,
stockholders, or other principals or representatives, etc. of Flex Space
Provider) be personally liable for any such liability. In no event shall Flex
Space Provider (or any such officers, trustees, etc.) ever be liable for
indirect or consequential damages.

 

13.                                 If Flex Space User fails to comply with any
of its obligations under this Agreement and Flex Space User shall fail to remedy
the same within ten (10) business days after notice from Flex Space Provider to
Flex Space User, Flex Space Provider may immediately revoke and terminate this
Agreement upon notice to a representative of Flex Space User. Upon such
revocation and termination, Flex Space User shall remove all of Flex Space
User’s goods and effects and the provisions of Section V.3 below regarding
surrender shall be applicable and in such event Flex Space User shall pay Flex
Space Provider for all payments due to the date of said termination and
surrender.

 

14.                                 Flex Space User shall not cause or permit
any lien to be placed on the Flex Space, the Building or the land underlying the
Building.  Flex Space User shall immediately discharge any such lien after
becoming aware of the same.

 

15.                                 If Flex Space User shall fail to make any
payments of any amount when due, Flex Space User shall pay as additional rent a
“Late Charge” equal to five percent (5%) of the amount due.

 

V.                                           GENERAL PROVISIONS

 

1.                                        Any notice which may be given or
required to be given hereunder may be served by either party by hand delivery to
the other party or by overnight courier service, and addressed to the other
party at the following address:

 

If intended for Flex Space Provider, addressed to it:

 

c/o Boston Properties, Inc.

Prudential Center

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

Attn:  Regional General Counsel

 

If intended for Flex Space User, addressed to it:

 

Millendo Therapeutics, Inc.

301 N. Main Street, Suite 100

Ann Arbor, MI 48104

Attention: Chief Administrative Officer and General Counsel

 

Either party may, at any time, change its address or contact person for the
above purposes by sending a written notice to the other party stating the change
and setting forth the new address and/or contact person.

 

--------------------------------------------------------------------------------



 

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

 

2.                                        Flex Space User warrants and
represents that Flex Space User has not dealt with any broker in connection with
the consummation of this Agreement other than JLL (the “Broker”); and in the
event any claim is made against Flex Space Provider relative to dealings by Flex
Space User with brokers other than the Broker, Flex Space User shall defend the
claim against Flex Space Provider with counsel of Flex Space User’s selection
first approved by Flex Space Provider (which approval will not be unreasonably
withheld) and save harmless and indemnify Flex Space Provider on account of
loss, cost or damage which may arise by reason of such claim.  Flex Space
Provider agrees that it shall be solely responsible for the payment of a
brokerage commission to the Broker in connection with the original Term of this
Agreement.

 

3.                                        No later than the End Date or any
earlier termination date of this Agreement, Flex Space User agrees to remove all
of its personal property, goods and effects from the Flex Space and to surrender
the same in broom-clean and substantially the same condition as at the Start
Date. Flex Space User agrees that Flex Space Provider shall have all remedies
available at law or in equity for Flex Space User’s failure so to do, including,
without limitation, removal of such personal property at Flex Space User’s
expense. In addition to such remedies, Flex Space User further agrees that any
holding over by it which has not been consented to in writing by Flex Space
Provider shall be solely at Flex Space User’s risk but shall be at two (2) times
the last monthly rental payment fair market rent for the Flex Space as
determined by Flex Space Provider in its reasonable discretion for the period
immediately prior to the expiration or earlier termination of the Term hereof,
prorated on a daily basis and otherwise upon the same terms and conditions set
forth herein. The obligations of Flex Space User under this Agreement shall
survive the termination hereof.

 

4.                                        Flex Space User agrees that the
Deposit will be paid upon execution and delivery of this Agreement and that Flex
Space Provider shall hold the same, throughout the Term, as security for the
performance by Flex Space User of all its obligations under this Agreement. Flex
Space Provider shall have the right from time to time without prejudice to any
other remedy it may have, to apply such Deposit, or any part thereof, to Flex
Space Provider’s damages arising from any default on the part of Flex Space
User. If Flex Space Provider so applies all or any portion of such Deposit, Flex
Space User shall within ten (10) business days after notice from Flex Space
Provider deliver cash to Flex Space Provider in an amount sufficient to restore
such Deposit to the full amount stated in Section I.

 

Flex Space User not then being in default and having performed all of its
obligations under this Agreement, Flex Space Provider shall return the Deposit
then being held by Flex Space Provider to Flex Space User on the expiration or
earlier termination of the Term and surrender of possession of the Flex Space by
Flex Space User in the condition required by this Agreement.

 

Flex Space Provider shall have no obligation to pay interest on the Deposit and
shall have

 

--------------------------------------------------------------------------------



 

the right to commingle the same with Flex Space Provider’s other funds. If Flex
Space Provider sells its interest in the Building or the Agreement, it shall
turn over the Deposit to its successor for proper application in accordance with
the terms of this Agreement, and Flex Space Provider shall have no further
liability therefor.  Neither the holder of a mortgage nor the landlord in a
ground lease on property which includes the Flex Space shall ever be responsible
to Flex Space User for the return or application of the Deposit, whether or not
it succeeds to the position of Flex Space Provider under this Agreement, unless
the Deposit shall have been received in hand by such holder or ground lessor.

 

5.                                        Flex Space User hereby represents and
warrants that: (i) Flex Space User is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control of the United States Treasury (“OFAC”) (any such
person, group, entity or nation being hereinafter referred to as a “Prohibited
Person”); (ii) Flex Space User is not (nor is it owned, controlled, directly or
indirectly, by any person, group, entity or nation which is) acting directly or
indirectly for or on behalf of any Prohibited Person; and (iii) Flex Space User
(and any person, group, or entity which Flex Space User controls, directly or
indirectly) has not knowingly conducted nor will knowingly conduct business nor
has knowingly engaged nor will knowingly engage in any transaction or dealing
with any Prohibited Person that either may cause or causes Flex Space Provider
to be in violation of any OFAC rule or regulation, including without limitation
any assignment of this Agreement or the license granted herein or the making or
receiving of any contribution of funds, goods or services to or for the benefit
of a Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Flex Space User of the foregoing representations
and warranties shall be deemed an immediate default by Flex Space User under
Section IV.13 above (without the benefit of notice or grace) and shall be
covered by the indemnity provisions of Section IV.9 above, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this
Agreement.

 

6.                                        This Agreement is subject and
subordinate to any mortgage or ground lease now or hereafter on the Building,
and to all renewals, modifications, consolidations, replacements and extensions
thereof.  In the event that any mortgagee or its respective successor in title
shall succeed to the interest of Flex Space User and this Agreement shall
continue in full force and effect, Flex Space User hereby agrees to attorn to
such mortgagee or successor.

 

7.                                        This Agreement contains the entire
understanding of the parties and there are no further or other agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter hereof.  This Agreement may be amended or modified only by a
written instrument signed by the respective parties.

 

8.                                        This Agreement shall be governed
exclusively by the provisions hereof and by the laws of the Commonwealth of
Massachusetts, as the same may from time to time exist.

 

9.                                        Each party hereby waives any right to
trial by jury in any action, proceeding or counterclaim brought by either Flex
Space Provider or Flex Space User on any matters whatsoever arising out of or
any way connected with this Agreement, the relationship of the Flex Space
Provider and the Flex Space User, Flex Space User’s use of the Flex Space and/or
any claim of injury or damage, including but not limited to, any summary process
action.

 

--------------------------------------------------------------------------------



 

10.                                 Each party hereby represents and warrants to
the other that it has the full right, power and authority to enter into this
Agreement, and to perform all of their respective obligations thereunder, and
that the person signing the Agreement on its behalf has the requisite lawful
authority to do so.

 

11.                                 If any one or more provisions of this
Agreement shall be found to be illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, provided the surviving agreement
materially comports with the parties’ original intent.  The Parties shall make a
good faith effort to replace any such provision with a valid and enforceable one
such that the objectives contemplated by the parties when entering this
Agreement may be realized.

 

12.                                 The parties acknowledge and agree that this
Agreement may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature. Without limitation, “electronic signature” shall
include faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature. This Agreement
may also be signed in counterparts in one or more counterparts, each of which
shall be deemed an original Agreement and both of which shall constitute but one
Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be made effective
and executed as of the 11th day of April, 2019.

 

 

 

 

FLEX SPACE PROVIDER:

 

 

 

ELANDZEE TRUST

 

 

 

 

 

By:

 

/s/ Patrick Mulvihill

 

 

 

 

 

 

 

FLEX SPACE USER:

 

 

 

MILLENDO THERAPEUTICS, INC.

 

 

 

 

 

By:

 

/s/ Julia C. Owens

 

Name:

 

Julia C. Owens

 

Title:

 

Chief Executive Officer

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Flex Space

 

4,058 RSF

 

[g84841kki001.jpg]

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Insurance Requirements

 

I.                       POLICY REQUIREMENTS. Flex Space User shall procure and
maintain in full force and effect during the Term, the standard policies of
insurance coverages specified below under Policy Coverages. The following
stipulations apply to all policies:

 

A.                        All policies (except for workers’ compensation
coverage) shall be endorsed to name the Covered Entities and any other entity
specified by Flex Space Provider as additional insured respecting this
Agreement. Such insurance shall provide primary coverage without contribution
from any other insurance carried by or for the benefit of Flex Space Provider,
Flex Space Provider’s managing agent, or other Covered Entities. Such insurance
shall also waive any right of subrogation against each of the Covered Entities.

 

B.                        The insurance requirements shall not limit the
indemnification of Flex Space Provider and the Covered Entities by Flex Space
User.

 

C.                        All policies of insurance shall be with an insurance
company with a current Best’s Key Rating Guide (or similar rating if no longer
available) of A- or better and within a financial size category of not less than
“Class VIII”; and authorized to do business in the Commonwealth of
Massachusetts.  All policies shall be in a form and content reasonably
acceptable to Flex Space Provider.

 

D.                        No policy shall contain any self insured retention
greater than $25,000.00.

 

E.                         All policies shall contain a minimum of 30 days’
notice of cancellation, failure to renew, reduction in insurance or change in
coverage.

 

F.                          Flex Space User shall furnish evidence of the
required insurance to Flex Space Provider upon request.

 

II.                                          POLICY COVERAGES. Listed below are
the standard policy coverages required to be maintained by Flex Space User.

 

A.                        Workers’ Compensation with statutory limits.

 

B.                        Employers’ Liability insurance with the following
minimum limits:

 

Bodily injury by disease per person

 

$1,000,000

 

Bodily injury by accident policy limit

 

$1,000,000

 

Bodily injury by disease policy limit

 

$1,000,000

 

 

C.                        Commercial General Liability Insurance (including
contractual liability), on an occurrence basis, with minimum limits of
$2,000,000 per occurrence, which may be satisfied through a combination of
primary and excess/umbrella insurance.

 

--------------------------------------------------------------------------------



 

III.                                     NON-SUBROGATION. All insurance policies
required by this Agreement to be maintained by Flex Space User shall include a
clause stating that the insurer waives all rights of recovery, under subrogation
or otherwise, against the Covered Entities. To the fullest extent permitted by
law and notwithstanding any provisions of this Agreement to the contrary, Flex
Space User hereby waives any rights of recovery against the Covered Entities for
injury or loss to the extent covered by any insurance carried by Flex Space User
(or which would have been covered had Flex Space User carried the insurance
required to be carried by it under this Agreement). All deductibles in such
insurance shall be treated as “insurance” for purposes of the foregoing waiver.
This waiver shall apply to, and be for the benefit of, the Covered Entities.

 

--------------------------------------------------------------------------------